Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, filed 7/25/22, with respect to independent claims 1, 12 and 13 have been fully considered and are partially persuasive.  The Examiner agrees, after an updated calculation for BF( BF=D28 t+ 3.905 + 0.583),  that the BF/Fw range limitations are not taught by Motoyuki Ohtake (US20080043344). However, the Examiner does not agree with applicant’s formulation of the BF values as described in the remarks at page 9. Additionally applicant’s table on page 9, shows that Motoyuki Ohtake’s third embodiment (tables 10 and 12) does teach a value within the range for the first conditional  (value is 0.0024 in the table) and the second conditional expressions (value is 38.1). Thus, Motoyuki Ohtake only fails to provide a value inside the range for BF/Fw, as agreed by applicant at page 9. 
Additionally, the Examiner asserts that Hori Maso (JP2017181720) teaches an BF/Fw value of 0.92 for example 1. Applicant argues that the value in Hori Maso is not an air equivalent length from a last surface of the zoom lens to an image plane. Applicant drawing figures of the optical system also include an optical element  P (plate element or prism) between the last lens element and the image plane, but applicant’s specification tables fail to disclose thickness/distance values in any of the tables defining the plate element in relation to the BF distance.  Yet applicant argues that Hori Maso fails to disclose the BF is an air equivalent value and Hori Maso values are not in the claimed range. Applicant also fails to disclose how the values in the table at page 10 were calculated.  However, the translation of JP2017818720 defines BF as an air converted back focus value. Thus Hori Maso defines the BF as an air value, and  the BF value recited in the tables of  Hori Maso is equal to 6.97. Hori Maso also teaches a value in the claimed range for the first conditional  (value is approximately -0.00025) based on lens values from r27 to r36 which represent the third lens group(3 positive lenses and 2 negative lenses- see paragraphs 80-81). Thus, the Examiner must respectfully disagree with remarks at page 10 and the rejection with Hori Maso will be repeated.

Information Disclosure Statement
The information disclosure statement filed on 10/13/22 was considered. 

Drawings
The drawings are objected to because the drawings fails to show surface number for the lenses.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. (Note :at least the numbers for the first and last of each lens group that correspond to the tables in the specification)
Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: the lens tables fail to include the element P as illustrated in each of the lens drawing.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoyuki Ohtake (US20080043344) in view of Hori Masao (JP20170181720-IDS reference).
Regarding claim 1, Motoyuki Ohtake teaches a zoom lens comprising in order from an object side to an image side:
a first lens unit (G1) having a positive refractive power (paragraph 40;
a second lens unit (G2) having a negative refractive power;
a third lens unit (G3) having a positive refractive power; and
a rear lens group (G4) including at least one lens unit,
wherein an interval between each pair of adjacent lens units is changed during zooming (see figure 10),
wherein the third lens unit (G3) includes at least two negative lenses and at least three positive lenses, and wherein the following conditions are satisfied:
-0.0030<(ϴCtnave-ϴCtpave)/(vdnave-vdpave )<0.0040 (value is approximately 0.0024)
30.0 ≤ vdnave ≤75.0 (value is approximately 38.1; Tables 10 and 12)
0.3≤ BF/fw≤3.0 (value is approximately 5.0; Tables 10 and 12; BF=D28 t+ 3.905 + 0.583))
where ϴCtnave represents an average value of partial dispersion ratios of materials of two negative lenses having the strongest refractive powers of the at least two negative lenses, ϴCtpave represents an average value of partial dispersion ratios of materials of three positive lenses having the strongest refractive powers of the at least three positive lenses, vdnave represents an average value of Abbe numbers of the materials of the two negative lenses, vdpave represents an average value of Abbe numbers of the materials of the three positive lenses, BF represents a back focus, and fw represents a focal length of the zoom lens at a wide-angle end. However, Motoyuki Ohtake fails to specifically disclose a value in the range for conditional expression 0.3≤ BF/fw≤3.0. 
Hori Masao teaches defining the ratio of partial dispersion differences to the abbe number differences for the positive and negative lenses in a lens unit/group. 
In the same field of endeavor, Hori Masao teaches a zoom lens comprising in order from an object side to an image side: a first lens unit (U1) having a positive refractive power (paragraph 40; a second lens unit (U2) having a negative refractive power; a third lens unit (U3) having a positive refractive power; and
a rear lens group (U4 or U5 or R38-R43 or R44-R58) including at least one lens unit, wherein an interval between each pair of adjacent lens units is changed during zooming (see figures 24a and 24b), wherein the third lens unit (U3) includes at least two negative lenses and at least three positive lenses, and wherein the following conditions are satisfied (paragraphs 52-93):
-0.0030<(ϴCtnave-ϴCtpave)/(vdnave-vdpave )<0.0040 (value is approximately -0.0025-Example 1);
30.0 ≤ vdnave ≤75.0 (value is approximately 29 -slightly below the range ; Example 1)
0.3≤ BF/fw≤3.0 (value is approximately 0.92-Example 1)
where ϴCtnave represents an average value of partial dispersion ratios of materials of two negative lenses having the strongest refractive powers of the at least two negative lenses, ϴCtpave represents an average value of partial dispersion ratios of materials of three positive lenses having the strongest refractive powers of the at least three positive lenses, vdnave represents an average value of Abbe numbers of the materials of the two negative lenses, vdpave represents an average value of Abbe numbers of the materials of the three positive lenses, BF represents an air equivalent length from a last surface of the zoom lens to an image plane, and fw represents a focal length of the zoom lens at a wide angle end. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this ration ensure the optical length of the lenses helps to correct aberration in the optical system. 
Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature, Abbe value and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, the zoom lens according to claim 1, Motoyuki Ohtake fails to specifically disclose wherein the following condition is satisfied: 1.1< F3/Fw<8.2, However, Hori Masao teaches a value of 6.4. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to balance of the focal power of the third lens group with respect to the focal lengths at the wide-angle end to help correct aberration in the optical system. 
Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature, Abbe value and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3, the zoom lens according to claim 1, wherein the following condition is satisfied:
7.7≤f1/fw≤20.00 (value is approximately 13.59)
where f1 represents a focal length of the first lens unit.
Regarding claim 4, the zoom lens according to claim 1, wherein the following condition is satisfied:
5.0 ≤ft/fw≤90.00 (value is approximately 21.061)
where ft represents a focal length of the zoom lens at a telephoto end.
Regarding claim 5, the zoom lens according to claim 1, wherein the first lens unit is configured not to move during zooming (paragraph 38).
Regarding claim 6, the zoom lens according to claim 1, wherein the first lens unit includes at least three positive lenses (paragraph 111).
Regarding claim 7, the zoom lens according to claim 1, wherein the following condition is satisfied:
-12.0≤ f1/f2≤-2.0 (value is approximately -6.3)
where f1 represents a focal length of the first lens unit, and f2 represents a focal length of the second lens unit.
Regarding claim 8, the zoom lens according to claim 1, wherein the following condition is satisfied:
0.3≤ TD/ft≤2.0 (value is approximately 1.4)
where TD represents a distance from an optical surface closest to the object side to an image plane, and ft represents a focal length of the zoom lens at a telephoto end.
Regarding claim 9, see figure 10.
Regarding claim 10, see Examiner’s notes in claim 1.
Regarding claim 11, value is approximately 38.1 (figure 10).
Regarding claim 12, an image pickup apparatus comprising:
the zoom lens of claim 1 (see figure 14); and
an image pickup element (30) configured to receive light of an image formed by the zoom lens .
Regarding claim 13, an image pickup system comprising:
the zoom lens of claim 1 (see figure 14); and
a controller (60) configured to control the zoom lens for zooming.
Regarding claim 14, the image pickup system according to claim 13, wherein the controller is configured separately from the zoom lens, and includes a transmitter configured to transmit a control signal for controlling the zoom lens(see figure 14; paragraph 122).
Regarding claim 15, the image pickup system according to claim 13, wherein the controller is configured separately from the zoom lens, and includes an operating device configured to operate the zoom lens (see figure 14; paragraph 122).
Regarding claim 16, see paragraph 122.

Claims 1-8, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori Masao (JP20170181720-IDS reference).
Regarding claim 1, Hori Masao teaches a zoom lens comprising in order from an object side to an image side: a first lens unit (U1) having a positive refractive power (paragraph 40; a second lens unit (U2) having a negative refractive power; a third lens unit (U3) having a positive refractive power; and
a rear lens group (U4 or U5 or R38-R43 or R44-R58) including at least one lens unit, wherein an interval between each pair of adjacent lens units is changed during zooming (see figures 24a and 24b), wherein the third lens unit (U3) includes at least two negative lenses and at least three positive lenses, and wherein the following conditions are satisfied (paragraphs 52-93):
-0.0030<(ϴCtnave-ϴCtpave)/(vdnave-vdpave )<0.0040 (value is approximately -0.0025-Example 1);
30.0 ≤ vdnave ≤75.0 (value is approximately 29 -slightly below the range ; Example 1)
0.3≤ BF/fw≤3.0 (value is approximately 0.92-Example 1)
where ϴCtnave represents an average value of partial dispersion ratios of materials of two negative lenses having the strongest refractive powers of the at least two negative lenses, ϴCtpave represents an average value of partial dispersion ratios of materials of three positive lenses having the strongest refractive powers of the at least three positive lenses, vdnave represents an average value of Abbe numbers of the materials of the two negative lenses, vdpave represents an average value of Abbe numbers of the materials of the three positive lenses, BF represents an air equivalent length from a last surface of the zoom lens to an image plane, and fw represents a focal length of the zoom lens at a wide angle end.  
	Although Hori Masao teaches a vdnave value that is slightly below the claimed range, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature, Abbe value and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 2, the value is approximately 6.4.
Regarding claim 3, the value is approximately 14.87.
Regarding claim 4, the value is approximately 18.5.
Regarding claim 5, see figure 1.
Regarding claim 6, see paragraph 80- for example r5,r6, r7,r8 and r12,r13.
Regarding claim 7, the value is approximately -3.8.
Regarding claim 8, the zoom lens according to claim 1, wherein the following condition is satisfied:
0.3≤ TD/ft≤2.0 (value is approximately 3.9)
where TD represents a distance from an optical surface closest to the object side to an image plane, and ft represents a focal length of the zoom lens at a telephoto end. Although, Hori Masao’s value is above the range, in optical design/engineering, the various parameters, such lens diameter/thickness, lens length, radius of curvature, Abbe value and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 10, see Examiner’s notes in claim1.
Regarding claim 11, see Examiner’s notes in claim 1.
Regarding claim 12, an image pickup apparatus comprising:
the zoom lens of claim 1 (see figure 14); and
an image pickup element (110) configured to receive light of an image formed by the zoom lens .
Regarding claim 13, an image pickup system comprising:
the zoom lens of claim 1 (see figure 14); and
a controller (122, 111) configured to control the zoom lens for zooming.
Regarding claim 14, the image pickup system according to claim 13, wherein the controller is configured separately from the zoom lens, and includes a transmitter configured to transmit a control signal for controlling the zoom lens(see figure 14; controllers 122, 111).
Regarding claim 15, the image pickup system according to claim 13, wherein the controller (122,111) is configured separately from the zoom lens (via 116-118), and includes an operating device configured to operate the zoom lens (see figure 14).
Regarding claim 16,  Hori Masao’s fails to specifically disclose a display configured to display information on zooming of the zoom lens. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as an obvious progression in the art and known feature for a zoom lens camera- the Examiner takes Official Notice to that fact. 
Regarding claim 17, the zoom lens according to claim 1, wherein the zoom lens comprises a plurality of lens unit consisting of, in order from the object side to the image side, the first lens unit (U1), the second lens unit (U2), the third lens unit(U3), a fourth lens unit (R38-R43) and a fifth lens unit (R44-R58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tetsuya Ori (US20110019033) teaches an optical imaging system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872